Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Grayson David Smith, Appellant                        Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 29458).
No. 06-15-00073-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Grayson David Smith, pay all costs of this appeal.


                                                      RENDERED OCTOBER 6, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk